1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     KEVIN MARCUS LAMB
7
8                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    Case No. 2:17-CR-0038 KJM
13                       Plaintiff,
                                                  STIPULATION AND ORDER (PROPOSED)
14          v.                                    MODIFYING RELEASE CONDITIONS
15   KEVIN MARCUS LAMB,
                                                  JUDGE: Hon. Allison Claire
16                       Defendant.
17
18
19          IT IS HEREBY STIPULATED by plaintiff, United States of America, and defendant,

20   Kevin Marcus Lamb, that the special conditions of pretrial release ordered on February 17, 2017

21   (doc. 6) may be modified to substitute the following condition in place of existing special

22   condition 8:

23                  8.       You must refrain from excessive use of alcohol or any use of a

24          narcotic drug or other controlled substance without a prescription by a licensed

25          medical practitioner; and you must notify Pretrial Services immediately of any

26          prescribed medication(s). However, medicinal marijuana prescribed and/or

27          recommended may not be used.

28   Pretrial Services Officer Daryl Walker contacted the parties and recommended this modification
                                                                          U.S. v. Lamb, 2:17-CR-0038 KJM
     in light of Mr. Lamb’s successful compliance with alcohol testing existing since his release. The
1
2    parties agree the change may be made.

3
                                                   Respectfully submitted,
4
                                                   HEATHER E. WILLIAMS
5                                                  Federal Defender
6
7    Dated: May 10, 2019                           /s/ T. Zindel
                                                   TIMOTHY ZINDEL
8                                                  Assistant Federal Defender
                                                   Attorney for Kevin Lamb
9
10                                                 McGREGOR SCOTT
                                                   United States Attorney
11
12   Dated: May 10, 2019                           /s/ T. Zindel for C. Desmond
                                                   CAMERON DESMOND
13
                                                   Assistant U.S. Attorney
14                                                 Attorney for Plaintiff

15
16
17                                              ORDER

18
19          Special condition 8 of pretrial release is modified as set forth above.
20          IT IS SO ORDERED.
21
     Dated: May 10, 2019
22
23
24
25
26
27
28
                                                                            U.S. v. Lamb, 2:17-CR-0038 KJM
